DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a stepped projection on an inner side of the side wall and/or of the rear wall, 
a shielding plate that delimits the first region from the second region, and an electrical connection of the shielding plate to the side wall and/or to the rear wall via a peripheral region of the shielding plate that areally overlaps the stepped projection of the housing, at least along most of its length, and is fastened on it, wherein the rear wall of the housing forms both a base area of the first region and a base area of the second region, 
wherein at least part of the shielding plate lies flat on the rear wall and thereby electrically contacts the rear wall directly, or 
wherein a metal plate running above the rear wall in the housing forms both a base area of the first region and a base area of the second region, and at least part of the shielding plate lies flat on the metal plate and thereby electrically contacting the metal plate directly, 
wherein the electrical or electronic device is formed as an inverter, and wherein the first region of the housing contains power-electronic components of the inverter, while the second region contains connecting components for connecting the inverter to a DC current source, to an AC current sink, and/or separating elements”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-9 and 12-14 depending from claim 1 are therefor also allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a stepped projection on an inner side of the side wall and/or of the rear wall, 
a shielding plate that delimits the first region from the second region, and an electrical connection of the shielding plate to the side wall and/or to the rear wall via a peripheral region of the shielding plate that areally overlaps the stepped projection of the housing, at least along most of its length, and is fastened on it, 
wherein the rear wall of the housing forms both a base area of the first region and a base area of the second region, wherein at least part of the shielding plate lies flat on the rear wall and thereby electrically contacts the rear wall directly, or 
wherein a metal plate running above the rear wall in the housing forms both a base area of the first region and a base area of the second region, and at least part of the shielding plate lies flat on the metal plate and thereby electrically contacting the metal plate directly,
wherein the shielding plate comprises a removal device, by means of which easy removal of the shielding plate from the housing takes place, wherein the removal device comprises a clearance, a peripheral region bent around as a lug or an eye fastened on the shielding plate”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841